Citation Nr: 1135013	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  05-26 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for a left knee disability.

2.  Entitlement to a rating in excess of 20 percent for a lumbar spine disability, to include lumbosacaral strain and intervertebral disc syndrome prior to April 20, 2010.

3.  Entitlement to a rating in excess of 60 percent for a lumbar spine disability, to include lumbosacral strain and intervertebral disc syndrome, from April 20, 2010.

4.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to May 1997.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2004 rating decision in which the RO, inter alia, continued noncompensable (zero percent) ratings for impairment of the left knee and lumbosacral strain, based, in part, on the Veteran's failure to report for a VA examination.  In March 2004, the Veteran filed a notice of disagreement (NOD), in which he requested rescheduling of the examination.  The Veteran was subsequently afforded a VA examination in August 2004, and, in a September 2004 rating decision, the RO increased the rating for impairment of the left knee to 30 percent, recharacterized the Veteran's low back disability as lumbosacral strain and intervertebral disc syndrome (IVDS) of the lumbar spine, and increased the rating for this disability to 20 percent.  The increased ratings were each effective May 2, 2002, the date of the claim for increase.   In February 2005, the Veteran filed a NOD with the rating for his left knee disability.  A statement of the case (SOC) regarding the claim for a rating in excess of 30 percent for left knee disability was issued in June 2005, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2005.

In his July 2005 substantive appeal, the Veteran also expressed disagreement with the rating assigned for his lumbar spine disability.  A SOC regarding this issue was issued in March 2007, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in May 2007.  

In April 2009, the Board remanded the claims on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action.  After completing some of the requested development, the AMC continued to deny the claims (as reflected in a February 2010 supplemental SOC (SSOC)) and returned these matters to the Board for further reconsideration.  

In April 2010, the Board again remanded the claims on appeal to the RO, via the AMC, for further action.  After completing the requested development, the AMC granted a 60 percent rating for the Veteran's lumbar spine disability, effective April 20, 2010, and denied ratings in excess of those assigned at that time (as reflected in a November 2010 SSOC and March 2011 rating decision)) and returned these matters to the Board for further appellate consideration.

Although a higher rating for each disability was assigned in the September 2004 rating decision, and for the Veteran's lumbar spine disability in the March 2011 rating decision, because higher ratings are still available, and the Veteran is presumed to seek the maximum available benefit for the disabilities, the claims for higher ratings remain viable on appeal, and have been recharacterized as set forth on the title page.  AB v. Brown, 6 Veteran. App. 35, 38 (1993).

Also, as noted above, in the January 2004 rating decision, the RO characterized the Veteran's lumbar spine disability as lumbosacral strain; however, the RO has since characterized the lumbar spine disability as intervertebral disc syndrome.  Accordingly, the Board has characterized this matter as reflected on the title page.

For reasons explained below, the claims on the title page have also been recharacterized to include a claim for a TDIU.

The Board also noted that the medical evidence of records reflects recent lumbar spine surgery, and the Veteran has submitted a statement indicating that his lumbar spine disability required recent surgery and hospitalization, raising a claim for a total temporary rating of 100 percent for a period of convalescence following the lumbar spine surgery.  As this matter has not been adjudicated by the RO, it is not before the Board; hence, it is referred to the RO for appropriate action.


The issues of entitlement to a disability rating in excess of 60 percent for a lumbar spine disability from May 2, 2002 and entitlement to TDIU are addressed in the remand following the order; that matter is being remanded to the RO, via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant when further action, on his part, is required.


FINDINGS OF FACT

1.  For the entire appeal period, the service-connected left knee disability is manifested by significant functional loss due to pain with flexion of the left knee ranging from 75 degrees to 100 degrees with pain at 60 degrees; gait abnormality; crepitus; weakness, fatigability, and lack of endurance; x-ray findings of early degenerative changes; and evidence of slight instability in the left knee without evidence of ankylosis.    

3.  From May 2, 2002, the service-connected lumbar spine disability has been manifested by pronounced intervertebral disc disease, persistent symptoms of characteristic pain and demonstrable muscle spasm, and neurological findings appropriate to the site of diseased disc to include left lower extremity radiculopathy, little intermittent relief, and severe limitation of motion of the lumbar spine.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 30 percent for a left knee disability under Diagnostic Code 5260 are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, Diagnostic Codes 5260, 5261 (2010).

2.  For the entire appeal period, the criteria for a separate 10 percent rating for the left knee disability based upon instability under Diagnostic Code 5257 are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.3, 4.7, 4.40, 4.45 4.71, 4.71a, Diagnostic Code 5257 (2010).

3.  From May 2, 2002, the criteria for a 60 percent rating for lumbar spine disability, to include lumbosacral strain and intervertebral disc disease, are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, in letters dated in November 2003 and in letters dated in November 2008 and March 2009, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for increased ratings for his left knee and lumbar spine disabilities.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The September 2004 rating decision reflects the initial adjudication of the claims for higher ratings after issuance of the letter.  Hence, the July 2004 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.

Post-rating, letters dated in July 2007, November 2008, and March 2009, provided general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The March 2007 SOC set forth the criteria for higher ratings for the disabilities. 

After issuance of above-described notice, and opportunity for the Veteran to respond, the February 2010 and November 2010 SSOC reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service, VA, and private medical records and the reports of August 2004 and April 2010 VA orthopedic examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).   

Arthritis due to trauma is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40.

Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

Rating Criteria for a Knee Disability

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23- 97 (1997); 62 Fed. Reg. 63,604 (1997).

When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating. In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).

Rating Criteria for a Spine Disability

The applicable rating criteria for intervertebral disc disease were amended effective on September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002).

Effective on September 26, 2003, the rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a, were amended by VA, including the criteria for rating intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).

Rating criteria for intervertebral disc disease in effect prior to September 23, 2002

Under the earlier version of Diagnostic Code 5293, intervertebral disc disease, a noncompensable evaluation is assigned for postoperative, cured intervertebral disc disease, a 10 percent evaluation is assigned for mild intervertebral disc disease, a 20 percent rating is assigned for intervertebral disc syndrome which is moderate with recurring attacks, a 40 percent rating is warranted for intervertebral disc syndrome that is severely disabling with recurring attacks and intermittent relief, and a 60 percent evaluation is assigned for intervertebral disc disease which is pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of diseased disc, little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (in effect prior to September 23, 2002).

Rating criteria for intervertebral disc disease in effect from September 23, 2002 to September 25, 2003

Under the revised provisions of Diagnostic Code 5293, in effect from September 23, 2002 to September 25, 2003, intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

Effective on September 23, 2002, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under § 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.

With incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent rating is warranted.

A 40 percent rating is for application where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

A 20 percent evaluation is warranted where there are incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.



With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months, a 10 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Rating criteria for diseases of the spine in effect prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect before September 26, 2003, a 10 percent evaluation is warranted for slight limitation of motion of the lumbar spine, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under Diagnostic Code 5295, in effect before September 26, 2003, lumbosacral strain warrants a no percent evaluation when manifested by slight subjective symptoms only.  A 10 percent rating is assigned when there is characteristic pain on motion.  A 20 percent rating is assigned where there is muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A 40 percent rating is assigned for severe disability with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Rating criteria for diseases of the spine in effect from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242, Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.

Note (1): Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.

Standard of Review

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

III.  Analysis

Entitlement to a rating in excess of 30 percent for the left knee disability

Historically, the RO granted service connection for left knee impairment in an August 1998 rating decision, and assigned a noncompensable rating effective May 21, 1998.  The Veteran filed the instant claim for an increased rating in May 2002, and appeals a January 2004 rating decision maintaining the noncompensable rating.  As discussed above, during the course of his appeal the RO granted a 30 percent disability rating, effective the May 2, 2002, date of claim for increase.

VA outpatient treatment records from 2002 note that the Veteran was seen for chronic knee pain.  A diagnosis of chronic left knee pain was noted in April 2002.

A December 2003 private medical report from Dr. A. notes that the Veteran had a history of left knee injury with surgery during service.  Since the initial injury, the Veteran reported that he was limited in his ability to perform physical exercise and in everyday life.  He indicated that he used muscle relaxants and pain killers, which did not help.  Symptoms noted included sharp, aching, and numbing pain and crunching in the left knee.  At its worst, the pain caused a limp.  On physical examination, it was noted that the Veteran used a cane and walked with an antalgic gait.  Range of motion revealed flexion to 80 degrees and extension to 4 degrees.  Joint effusion was palpable and multiple ecchymoses were visible surrounding the left patella.  Severe crepitus was audible and palpable on knee flexion and extension.  A diagnosis of internal derangement of the left knee with resultant knee osteoarthritis, knee effusion, knee pain, and myofasciitis and associated difficulty walking and gait abnormality was assigned.  

A VA outpatient treatment note from February 2004 reflects that the Veteran complained of worsening left knee pain.  He had pain in the left knee with full flexion and extension.  There was edema and erythema.

On VA examination in August 2004, the Veteran indicated that his knee had progressively worsened since the initial in-service injury.  He reported that his knee was painful and gave way, causing him to fall.  He indicated that he had lost approximately 1 to 2 days per month of work due to his knee disability.  The Veteran also used a cane to ambulate.  On examination, flexion was to 75 degrees, with pain at 60 degrees.  Extension was to negative 15.  There was no limitation from fatigue, weakness, lack of endurance or lack of coordination.  There was no ankylosis of the joint noted.  A Drawer test showed slight instability on the left, while McMurray's test revealed moderate instability.  There was locking pain and crepitus of the left knee.  An x-ray revealed degenerative changes but no fracture or dislocation.  A diagnosis of internal derangement of the left knee with instability and locking was noted.  The examiner noted that the Veteran's left knee disability caused significant functional impairment, in that it limited the Veteran's ability to walk or stand for moderate time periods.

On VA examination in April 2010, it was noted that occupationally the Veteran was working in an administrative position in solar energy sales.  A medical history of left knee surgery was noted.  Currently, the Veteran reported a constant soreness in the anterior aspect of the knee, and he had to use a slip-on elastic band to support the knee approximately twice a week.  When he sat with the knee in flexion, there was a definite aching discomfort, and this applied to occupational activities where he might be sitting at a desk or with activities of daily living, such as driving.  The Veteran also expressed difficulties with stairs and an inability to crouch, stoop, and squat.  The discomfort in his knee was described as constant, with flare-ups in association with certain activities, but without indication of additional impairment as might be demonstrated by further loss of motion.

An examination of the knee revealed no deformity.  There was a well-healed, nontender scar on the anterior aspect of the knee.  The examiner noted significant limitation of ability to squat, limited to about 25 percent and with audible crepitation of the left knee.  There was also crepitation with active flexion and extension of the left knee.  The patella was stable, and the knee was able to extend to zero degrees and flex to 100 degrees.  Repetitive movement of the left knee was painful, but did not demonstrate any additional impairment by loss of motion.  Further manipulation of the knee failed to demonstrate evidence of ligamentous laxity or instability.  An x-ray was unremarkable, without demonstrating any major arthritic changing.  A diagnosis of patellofemoral chondromalacia consistent with early degenerative arthritic change and residual scarring was assigned.  There was no indication of ankylosis or abnormality related to the tibia and fibula.  The examiner determined that the Veteran's impairment was on the basis of pain, predominantly in association with the structural early degenerative patellofemoral changes.  There was no indication of joint instability.  The examiner found that weakness, fatigability, and lack of endurance were contributing factors of his impairment.

The RO assigned the 30 percent rating to the Veteran's service-connected left knee disability under Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating if it is slight, a 20 percent rating if it is moderate, and a 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In the present case, the Board finds that the service-connected left knee disability is more appropriately rated under the diagnostic codes for limitation of motion of the leg.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The evidence of record shows that the left knee disability is primarily manifested by painful motion, limitation of motion, and functional impairment.  Thus, the Board finds that the more appropriate diagnostic code is Diagnostic Code 5260.  However, the Board will also consider all other diagnostic codes pertinent to the knee and will also consider whether separate ratings are warranted for limitation of extension under Diagnostic Code 5261 and for instability of the knee under Diagnostic Code 5257.

The medical evidence discussed above establishes that the Veteran has degenerative arthritic changes in the left knee.  See the August 2004 x-ray findings.  

The medical evidence shows that there is significant functional impairment of the left knee due to the arthritic changes, painful motion and limitation of motion, thus warranting the assignment of a 30 percent rating under Diagnostic Code 5260, limitation of flexion of the left knee, when Deluca; supra, and 38 C.F.R. § 4.40 and § 4.45 are considered.  

The medical evidence shows that in December 2003, the Veteran had sharp, aching, numbing pain and crunching the left knee, and at its worst, the pain caused a limp.  Physical examination shows that the Veteran walked with a cane and an antalgic gait.  Flexion of the left leg was to 80 degrees.  It was noted that the Veteran had difficulty walking and had gait abnormality.  

The August 2004 VA examination report indicates that the examiner opined that the Veteran's left knee disability caused significant functional impairment in that it limited the Veteran's ability to walk or stand for moderate periods of time.  On examination, flexion was to 75 degrees with pain beginning at 60 degrees.  

The April 2010 VA examination report indicates that the Veteran reported a constant soreness in the anterior aspect of the knee, and he had to use a slip-on elastic band to support the knee approximately twice a week.  When he sat with the knee in flexion, there was a definite aching discomfort, and this applied to occupational activities where he might be sitting at a desk or with activities of daily living, such as driving.  The Veteran also expressed difficulties with stairs and an inability to crouch, stoop, and squat.  The discomfort in his knee was described as constant, with flare-ups in association with certain activities, but without indication of additional impairment as might be demonstrated by further loss of motion.

On physical examination, the examiner noted a significant limitation of ability to squat, limited to about 25 percent and with audible crepitation of the left knee.  Flexion of the left knee was to 100 degrees.  Repetitive movement of the left knee was painful, but did not demonstrate any additional impairment by loss of motion.  The examiner determined that the Veteran's impairment was on the basis of pain, predominantly in association with the structural early degenerative patellofemoral changes.  The examiner found that weakness, fatigability, and lack of endurance were contributing factors of his impairment.

The Board finds that the 30 percent rating assigned to the service-connected left knee disability contemplates the significant functional loss due to pain.  Pain was considered when the range of motion testing was performed and the medical evidence shows that the pain causes functional loss.  The functional loss due to pain is to be rated at the same level as the functional loss where motion is impeded.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 420-21 (1995).  

In the present case, the 30 percent rating under Diagnostic Code 5260 is assigned for the significant functional loss due to pain and the 30 percent rating takes into consideration and incorporates the functional loss due to pain, including pain during flare-ups and with repetitive motion.  See DeLuca; supra.  The 30 percent rating is the highest possible rating under Diagnostic Code 5260.  

The Board has considered the other diagnostic codes pertinent to rating a knee disability.  There is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256.

The record does not demonstrate the requisite objective manifestations for a disability evaluation in excess of 30 percent for the left knee disability under Diagnostic Code 5261.  There is no evidence of extension of the left knee limited to 30 degrees or greater even when pain, fatigability, weakness and incoordination are considered.  The records shows that the greatest limitation of extension was to 4 degrees.  See the December 2003 private records from Dr. A.  This amount of limitation of extension is not compensable under Diagnostic Code 5260.  

Diagnostic Code 5257, impairment of the knee, does not provide a rating in excess of 30 percent.   

However, the Board finds that a separate 10 percent evaluation is warranted under VAOPGCPREC 23-97 for instability in the left knee, in addition to the 30 percent evaluation assigned under Diagnostic Code 5260.  The medical evidence is in equipoise as to whether there is instability in the left knee.  The August 2004 VA examination report indicates that the diagnosis was internal derangement of the left knee with instability.  Examination revealed slight to moderate instability in the left knee.  The April 2010 VA examination report indicates that the examination did not show any ligamentous instability or joint instability.  It was noted that the Veteran wore a slip-on elastic band on the knee twice a week. The Board finds the evidence to be in relative equipoise in showing that there is slight instability in the left knee.  Thus, a separate 10 percent evaluation is warranted under VAOPGCPREC 23-97 for instability in the left knee, in addition to the 30 percent evaluation assigned under Diagnostic Code 5260. 

A separate 10 percent evaluation is not warranted under VAOPGCPREC 9-2004 for the limitation of extension due to the arthritis of the left knee.  In order for a compensable disability evaluation to be assigned under Diagnostic Code 5261, extension must be limited by 10 degrees or more.  As noted above, extension of the left knee has ranged from full extension to a limitation of 4 degrees.  Thus, the Board concludes that a separate compensable rating is not warranted under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

The Board finds that staged ratings for the left knee disability are not warranted under Hart.  The evidence of record shows that the left knee disability has remained stable over the entire appeal period.  There is no competent evidence which establishes otherwise. 

In summary, for the reasons and bases expressed above, the Board concludes that a disability evaluation in excess of 30 percent for the left knee disability under Diagnostic Code 5260 is not warranted.  The preponderance of the evidence is against the claim, and the claim is denied.  

However, the Board finds that a separate 10 percent rating is warranted for the left knee disability under Diagnostic Code 5257 and the appeal is granted to that extent.  

The Board has considered whether referral for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is indicated.  Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the schedular ratings for the service-connected disability are inadequate.

This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); aff'd Thun v. Peake, 572 F.3d 1366 (Fed. Cir. 2009).

If the criteria reasonably describe a veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun, Id.

Comparing the Veteran's current disability levels and symptoms to the Rating Schedule, the degree of disability for this disability is contemplated by the Rating Schedule and the assigned schedule ratings are adequate.  Thus, no referral for extraschedular consideration is required.

Entitlement to a higher disability rating for the lumbar spine disability

Historically, the RO granted service connection for lumbosacaral strain in an August 1998 rating decision.  A zero percent (noncompensable) rating was assigned under former Diagnostic Code 5295 for lumbosacral strain, effective May 21, 1998, the date of the Veteran's claim.  The Veteran filed the instant claim for an increased rating in May 2002, and appeals a January 2004 rating decision maintaining the noncompensable rating.  As noted above, by rating action of September 15, 2004, the RO recharacterized the disability as intervertebral disc syndrome and assigned a 20 percent rating under Diagnostic Code 5243, effective May 2, 2002.  In addition, during the course of the appeal, the AMC granted a 60 percent rating under Diagnostic Code 5243, effective April 20, 2010.

Effective September 23, 2002 and effective September 26, 2003 (during the pendency of this appeal), VA revised the criteria for rating all disabilities of the spine, including lumbosacral strain and intervertebral disc syndrome.  As there is no indication that the revised criteria are intended to have a retroactive effect, the Board has the duty to adjudicate the claim only under the former criteria for any period prior to the effective date of the new criteria, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO considered the claim under both the former and revised applicable criteria, as appropriate, and the RO has given the Veteran notice of the former and revised applicable criteria in the SOC and SSOCs.  Hence, there is no due process bar to the Board also considering the claim in light of the former and revised applicable rating criteria, as appropriate.

VA outpatient treatment records from as early as 2002 reflect the Veteran's complaints of low back pain.  In October 2002, the Veteran was seen for complaints of increased back spasms.  He indicated that he had sought treatment by a chiropractor, but the spasms persisted.

A December 2003 private examination from Dr. A. notes that the Veteran complained of a sharp, aching, shooting, spastic, and tingling pain in the mid-back bilaterally.  He reported that the pain radiated into both arms and legs, and caused serious diminution in his capacity to carry out daily activities.  The Veteran also indicated that the symptoms were brought on by bending backward or to the left, twisting, coughing, straining, and standing.  On range of motion testing, true lumbar flexion was to 15 degrees out of 60 degrees.  T12 flexion was to 50 degrees while S1 flexion was to 35 degrees.  True lumbar extension was to 15 degrees.  This caused by pain and spasms.  Right and left lateral flexion were each to 20 degrees.  An antalgic spine tilt on the right side was apparent when he stood up, and an antalgic gait, favoring the right side, was noted.

On neurologic testing, Goldthwaite's Sign was present, suggestive of a lumbosacral lesion.  A Lasegue straight raise test was positive on the left side.  The left leg could not be raised to 90 degrees without pain.  Moderate pain at lumbar spine and buttock was elicited at 30 degrees, indicating low back radiculopathy or possible lumbar disc lesion.  Further testing also indicated an intervertebral disc protrusion on the left side.  

Dr. A. assessed the Veteran's condition was chronic, degenerative service-related lumbago with associated myofasciitis and spinal segmental dysfunction, and resultant lumbosacral neuritis.  He indicated that the Veteran was partially/permanently disabled and that the condition was degenerative, allowing him to perform only a limited number of home and work functions.  He further indicated that the Veteran's performance of normal activities of daily living was seen to aggravate the signs and symptoms he suffered from. 

On VA QTC examination in August 2004, it was noted that the Veteran experienced progressively worsening back pain since his initial in-service injury in 1995.  The pain radiated down the left leg, and his exacerbated by activity but also occurs on its own.  The pain was there on a daily basis, and he lost approximately 1-2 days per month from work due to the condition.  There was no loss of bowel or bladder control or erectile dysfunction related to this condition.  

On physical examination, the examiner observed that posture was normal, gait was titled to the right side, and that the Veteran used a cane for ambulation.  Pain radiated down the left leg with movement.  Muscle spasm and tenderness were absent.  Straight leg raise test was position on the right and the left.  Range of motion testing revealed flexion to 50 degrees with pain at the endpoint of the range of motion.  Extension was to 15 degrees, lateral flexion on the right and left were each to 20 degrees, and rotation was to 45 degrees on the right and 30 degrees on the left.  There was no limitation from fatigue, weakness, lack of endurance, or incoordination.  No ankylosis was present.  Intervertebral disc syndrome was present in the lumbar spine.  Neurologically, there was sensory loss of the left L5/S1 nerve.  An x-ray revealed degenerative changes of the lumbar spine.  A diagnosis of intervertebral disc syndrome was assigned, based on history of radiation of pain to the left leg, decreased sensation in the left leg and positive straight leg raise tests.  

A January 2009 x-ray of the lumbar spine showed mild degenerative changes with narrowing of the disc space of L4-5 and L5-S1and degenerative changes of the bilateral facet joints.

A VA outpatient treatment record from December 2009 noted that the Veteran was seen on an emergency basis for lower- and- mid back spasms for the previous 3 weeks.  He was seen again in February 2010 for acute and chronic low back pain.    He reported that the pain radiated down both legs, left greater than right, and that it was more difficult to hold his urine.  Another February 2010 entry notes a history of bulging and herniated disc with surgery on the latter.  A recent MRI indicated that those bulging discs were herniated.  Pain was increasing and radiating to the left leg.  While he denied incontinence or retention problems, he had increased frequency and some urgency.  VA treatment providers believed that the Veteran did have a neurogenic bladder.  There was mild sensory decrease in the left leg.  In March 2010, the Veteran was seen for acute pain syndrome involving multiple root levels affecting the hips, groin, and left lower extremity.  

On VA examination in April 2010, it was noted that the Veteran was currently worked in an administrative position in solar energy sales.  He indicated that he had had surgeries performed in the back, one in 2006 and one in 2010.  The 2006 surgery consisted of a laminectomy with discectomy, with no fusion.  In 2010, his back pain increased and he was taken to the emergency room on several occasions, where he was told that he a nerve root compression at the L5 level.  He eventually underwent an emergency discectomy in March 2010, three weeks prior to the examination.  The Veteran reported constant pain in the back, aggravate by prolonged sitting, bending, or lifting activity, or simply by leaning forward.  He had constant radicular pain in the left lower extremity distally to the foot.  He was not having any problems with bowel or bladder function.  The examiner determined that during the past 12 months, the Veteran has had considerable and frequent episodes of total incapacity, and since his surgery is considered to be rather totally disabled.  

An examination of the back revealed a well-healed, slightly swollen and tender surgical scar in the midline of the lower lumbar spine.  In association with pain at the surgery site, he has rather marked limitation of motion, not demonstrated by any degree of flexion or extension as well as 0 degrees of lateral flexion bilaterally and no more than 10 degrees of lateral rotation bilaterally.  Objectively, attempts at repetitive movement of the low back were not tolerated, as the examiner found that such examination was not practical.  Straight-leg raising in the right was essentially negative, while on the left at 80 degrees, there was pain in the low back with radiation into the left lower extremity.  In the supine position, there was rather marked limitation of straight leg raising, with only 10 degrees bilaterally.  A neurological examination was unremarkable.

An x-ray of the lumbar spine revealed rather significant degenerative discogenic/arthritic changes at the L4-L5 and L5-S1 levels, with evidence of previous surgical laminectomy of L5.  A diagnosis of status post recent surgical lumbar discectomy with continuous and chronic lumbar radiculopathy and surgical scarring at the lumbosacaral level.  The examiner considered the Veteran to be temporarily totally disabled and noted that he had a chronic disability related to any activities that would involve prolong sitting, standing, bending, lifting and twisting.  Weakness, fatigability, and lack of endurance were all definitely contributing factors of his impairment.

With regard to the low back problems, the examiner indicated that the Veteran initially injured his back in service, further continuous trauma and the aging process would continue the progressive development of the rather significant disabling back problem, and in his opinion the current condition of his back is at least as likely as not related to his reported service-connected injury and ongoing problems.

In addition, with respect to episodes of total incapacity, the examiner noted that the Veteran was disabled from 3 weeks prior to examination due to surgery, but there had been other episodes where he was hospitalized, and the episodes of total incapacity have apparently exceeded at least 5 weeks during the past 12 months.

In applying the law to the existing facts, the Board finds that the former rating criteria, specifically Diagnostic Code 5293, is the more favorable version and the competent evidence of record supports the assignment of a 60 percent rating for the service-connected intervertebral disc syndrome under the former Diagnostic Code 5293 from May 2, 2002.   

The medical evidence of record demonstrates that for the entire appeal period, the Veteran has degenerative disc disease of the lumbosacral spine with persistent symptoms of low back radiculopathy and other neurological findings appropriate to the site of the diseased disc with little intermittent relief.  

A private examination report dated in December 2003 indicates that the Veteran had complaints of a sharp, aching, shooting, spastic, and tingling pain in the mid-back bilaterally and pain that radiated into both arms and legs, and caused serious diminution in the Veteran's capacity to carry out daily activities.  On neurologic testing, Goldthwaite's Sign was present, suggestive of a lumbosacral lesion.  A Lasegue straight raise test was positive on the left side.  The left leg could not be raised to 90 degrees without pain.  Moderate pain at lumbar spine and buttock was elicited at 30 degrees, indicating low back radiculopathy or possible lumbar disc lesion.  Further testing also indicated an intervertebral disc protrusion on the left side.  The assessment was chronic, degenerative service-related lumbago with associated myofasciitis and spinal segmental dysfunction, and resultant lumbosacral neuritis.  He indicated that the Veteran was partially/permanently disabled and that the condition was degenerative, allowing him to perform only a limited number of home and work functions.  

The VA QTC examination dated in August 2004 indicates that the Veteran continued to have pain that radiated down the left leg.  On physical examination, the examiner observed that pain radiated down the left leg with movement.  Straight leg raise test was positive on the right and the left.  Intervertebral disc syndrome was present in the lumbar spine.  Neurologically, there was sensory loss of the left L5/S1 nerve.  An x-ray revealed degenerative changes of the lumbar spine.  A diagnosis of intervertebral disc syndrome was assigned, based on history of radiation of pain to the left leg, decreased sensation in the left leg and positive straight leg raise tests.  

A January 2009 x-ray of the lumbar spine showed mild degenerative changes with narrowing of the disc space of L4-5 and L5-S1 and degenerative changes of the bilateral facet joints.

An April 2010 VA examination report indicates that the Veteran indicated that in 2010, his back pain increased and he was taken to the emergency room on several occasions, where he was told that he a nerve root compression at the L5 level.  He eventually underwent an emergency discectomy in March 2010, three weeks prior to the examination.  The Veteran reported constant pain in the back, aggravated by prolonged sitting, bending, or lifting activity, or simply by leaning forward.  He had constant radicular pain in the left lower extremity distally to the foot.  In association with pain at the surgery site, the Veteran had rather marked limitation of motion, not demonstrated by any degree of flexion or extension as well as zero degrees of lateral flexion bilaterally and no more than 10 degrees of lateral rotation bilaterally.  Straight-leg raising in the right was essentially negative, while on the left at 80 degrees, there was pain in the low back with radiation into the left lower extremity.  In the supine position, there was rather marked limitation of straight leg raising, with only 10 degrees bilaterally.  

An x-ray of the lumbar spine revealed rather significant degenerative discogenic/arthritic changes at the L4-L5 and L5-S1 levels, with evidence of previous surgical laminectomy of L5.  A diagnosis of status post recent surgical lumbar discectomy with continuous and chronic lumbar radiculopathy and surgical scarring at the lumbosacral level.  With respect to episodes of total incapacity, the examiner noted that the Veteran was disabled from 3 weeks prior to examination due to surgery, but there had been other episodes where he was hospitalized, and the episodes of total incapacity have apparently exceeded at least 5 weeks during the past 12 months.

The VA treatment records, VA examination reports, and private examination reports document persistent neurological symptoms, demonstrable muscle spasm, and characteristic pain.  See the VA treatment records dated in December 2009, and in February and March 2010 which document back spasm, acute and chronic pain with radiating pain; the private December 2003 examination report which documents pain, spasm, and antalgic spine tilt and gait; and the VA examinations dated in August 2004 and April 2010 which document radiation of pain to the left leg, decreased sensation in the left leg and positive straight leg raise tests.  

The Board finds that the evidence establishes that the service-connected intervertebral disc syndrome of the lumbar spine caused persistent neurological findings appropriate to the site of the diseased discs.  The record clearly reflects that the Veteran has experienced little or intermittent relief from to the low back disc disease for the entire period of the appeal.  

In reviewing the evidentiary record in its entirety, the Board finds that, over period of the appeal, the service-connected lumbar spine disability picture had more nearly resembled the criteria for a 60 percent under the former Diagnostic Code 5293 based on the Veteran having manifestation approaching and relatively consistent with pronounced intervertebral disc syndrome.  Consequently, beginning in May 2, 2002, a rating of 60 percent is appropriate under the former Diagnostic Code 5293, and the claim for an increased rating is granted to that extent.  

The issues of entitlement to a disability evaluation in excess of 60 percent for the lumbar spine disability to include entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) and TDIU are addressed in the remand.  


ORDER

A rating in excess of 30 percent for the service-connected left knee disability under Diagnostic Code 5260 is denied for the entire appeal period. 

A separate 10 percent rating for the left knee disability under Diagnostic Code 5257 is granted for the entire appeal period, subject to the legal authority governing the payment of compensation benefits.

A 60 percent rating for intervertebral disc syndrome of the lumbar spine is granted from May 2, 2002, subject to the legal authority governing the payment of compensation benefits.



REMAND

The Board finds that further RO action on the issues of entitlement to a disability evaluation in excess of 60 percent for the lumbar spine disability to include entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321(b) and entitlement to TDIU is warranted.  

The VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board finds that additional examination is necessary to determine the current severity of the lumbar spine disability.  The April 2010 VA examination report notes that the Veteran underwent a lumbar diskectomy in March 2010 and the Veteran was still experiencing pain in the surgical site.  The examiner noted that the Veteran was temporarily totally disabled at that time.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The Board finds that a VA examination to obtain medical evidence as to the current severity of the lumbar spine disability and to obtain a medical opinion as to whether the lumbar spine disability causes permanent total disability is warranted. 

The Board further notes that, in indicating that the Veteran is temporarily totally disabled, the April 2010 VA examiner appears to raise the issue of entitlement to a TDIU as due in particular to the Veteran's lumbar spine disability as well his service connected left knee disability.  On these facts, the claim for a TDIU is essentially a component of the claims for higher ratings for the left knee and low back disabilities. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (holding that where a veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU).

The Board notes that the RO had previously adjudicated a claim for a TDIU in January 2008.  However, at the time the Veteran did not meet the schedular requirements for entitlement to individual unemployability, as his service-connected disabilities were only evaluated at 40 percent.  Given in the above Board decision which assigned a 60 percent rating to the Veteran's lumbar spine disability, effective May 2, 2002, the Veteran now meets the minimum schedular requirements for a TDIU under 38 C.F.R. § 4.16(a).  

Although raised by the record since the January 2008 decision, the RO has not readjudicated a claim for TDIU.  Under these circumstances, the RO should, after giving the Veteran an opportunity to again file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, in the first instance, to avoid prejudice to the Veteran.  See e.g., Bernard v. Brown 4 Vet. App 394, 393(1995).

Accordingly, the RO should arrange for the Veteran to undergo VA orthopedic and neurological examinations, by appropriate physicians, at a VA medical facility. 

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The claims file currently includes outpatient treatment records from the VAMC in San Diego, dated through May 2010.  VA has a duty to seek these records.  38 U.S.C.A. § 5103A(b)(1).  

Also, the RO should, after giving the Veteran an opportunity to file a formal claim for a TDIU, and completing the other actions noted below, adjudicate the matter of the Veteran's entitlement to a TDIU, in the first instance, to avoid any prejudice to the Veteran.  See e.g. Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1. The RO should furnish to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU.

2.  The RO should obtain from the San Diego VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran dated since May 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. The RO should send to the Veteran and his representative a letter requesting that the Veteran furnish any additional information and/or evidence pertinent to the claim for TDIU.

The RO's letter should specifically explain how to establish entitlement to a TDIU.  The RO's letter should also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file. If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  The RO should schedule the Veteran to undergo VA orthopedic and neurological examinations to determine the nature and severity of the lumbar spine disability.   

The Veteran's VA claims folder must be made available to the examiner(s) for review in connection with the examination.

The examiner(s) should specify the range of motion of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation in degrees. 

The examiner(s) should specifically note all symptomatology and manifestations caused by the lumbar spine disability and should specify whether the lumbar spine disability causes limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.  

The examiner(s) should report whether the degenerative disc disease has required any periods of doctor prescribed bed rest.  

The examiner(s) should also indicate if the disc disease results in partial or complete paralysis, neuralgia or neuritis of any nerve.  If so, the examiner(s) should specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  The examiner(s) should provide a rationale for the opinions.

The examiner(s) should determine whether the lumbar spine disability is manifested by weakened movement, excess fatigability, or incoordination.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to pain on use, including during flare-ups, any weakened movement, excess fatigability, or incoordination.

If the examiner(s) are unable to provide the requested information with any degree of medical certainty, the examiner should indicate that.  

The examiner(s) should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report. 

The examiner(s) should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected left knee and low back disabilities either individually or in concert render him unable to obtain or retain substantially gainful employment , and if so, the date the disabilities first precluded substantially gainful employment.  The examiner should render a medical opinion as to whether the Veteran's service-connected low back disability causes temporary or permanent total disability.  

6. After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the issues of entitlement to a disability evaluation in excess of 60 percent for the lumbar spine disability to include consideration of an extraschedular rating and entitlement to a TDIU in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his representative with a fully responsive SSOC and afford them with a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).   




______________________________________________
C. L. Krasinski
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


